NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 18 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ANTHONY A. STRINGER,                            No.    18-35783

                Plaintiff-Appellant,            D.C. No. 6:16-cv-01428-MO

 v.
                                                MEMORANDUM*
LINCOLN COUNTY JAIL; et al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                           for the District of Oregon
                  Michael W. Mosman, District Judge, Presiding

                          Submitted December 11, 2019**

Before:      WALLACE, CANBY, and TASHIMA, Circuit Judges.

      Anthony A. Stringer appeals pro se from the district court’s summary

judgment in his 42 U.S.C. § 1983 action alleging inadequate medical care while he

was a pretrial detainee. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo. Gordon v. County of Orange, 888 F.3d 1118, 1122 (9th Cir. 2018). We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
may affirm on any basis supported by the record. Kohler v. Bed Bath & Beyond,

LLC, 780 F.3d 1260, 1263 (9th Cir. 2015). We affirm.

      The district court properly granted summary judgment for defendant Tam

because Stringer failed to raise a genuine dispute of material fact as to whether

Tam’s conduct in providing medical care to Stringer was objectively unreasonable.

See Gordon, 888 F.3d at 1124-25 (setting forth objective deliberate indifference

standard for Fourteenth Amendment inadequate medical care claims brought by

pretrial detainees).

      Summary judgment for defendant Lincoln County Jail was proper because

Stringer failed to raise a genuine dispute of material fact as to whether a policy or

custom caused him to suffer constitutional injuries. See Castro v. County of Los

Angeles, 833 F.3d 1060, 1073-76 (9th Cir. 2016) (en banc) (discussing

requirements to establish municipal liability under Monell v. Department of Social

Services, 436 U.S. 658 (1978)).

      We do not consider documents not presented to the district court. See

United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts not

presented to the district court are not part of the record on appeal.”).

      Stringer’s motion to file a supplemental brief (Docket Entry No. 20) is

granted. The Clerk shall file the supplemental brief submitted at Docket Entry

No. 18. Stringer’s request for appointment of an expert witness in video forensics,


                                           2                                   18-35783
set forth in his opening and supplemental briefs, is denied.

      AFFIRMED.




                                          3                    18-35783